OPINION — AG — THE DEPARTMENT OF WILDLIFE CONSERVATION FUNDS, WHICH THE COMMISSION EXPENDS PURSUANT TO THE TERMS OF ITS RETIREMENT PLAN AND TRUST AGREEMENT, MAY BE EXPENDED AND PLACED IN THE POSSESSION OF THE SELECTED BONDED CORPORATE TRUSTEE FOR THE ADMINISTRATION THEREOF PURSUANT TO THE TERMS OF SAID AGREEMENT AND THE DEPARTMENT'S FUNDS SO EXPENDED ARE NOT REQUIRED TO BE PLACED ON DEPOSIT NOR REMAIN IN DEPOSIT IN THE STATE TREASURY. CITE:  ARTICLE XXVI, SECTION 4, ARTICLE XXVI, SECTION 1 (LEE COOK)